Citation Nr: 1749502	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-04 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), on the basis of substitution.  

2. Entitlement to service connection for a heart disability, to include as due to exposure to herbicides, on the basis of substitution.  


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in March 2010 and October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board has characterized the issue as entitlement to service connection for an acquired psychiatric disability, to include PTSD due to the presence of other psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  

The Veteran died in March 2016.  The Appellant is the Veteran's surviving spouse.  The RO has interpreted a VA Form 21-534 filed by his widow, received in April 2016, as a timely request to be substituted as the appellant in his place. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008); Breedlove v. Shinseki, 24 Vet. App. 7 (2010).

The matter was previously remanded in September 2015 for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.



FINDINGS OF FACT

1. A probative diagnosis of PTSD is not, on balance, demonstrated by the evidence of record.

2. The evidence of record shows that an acquired psychiatric disorder, to include alcohol dependence, alcohol induced mood disorder, depression, and anxiety, was not manifested during service and was not caused by or related to any disease or injury that occurred during service.

3. The Veteran was exposed to herbicides when he served in Vietnam; however, he did not have ischemic heart disease within the appeal period.

4. The Veteran's variously diagnosed (non-ischemic) heart disabilities first manifested many years after service and are not etiologically related to service, to include herbicide exposure.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include PTSD, on the basis of substitution, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2016).

2. The criteria for entitlement to service connection for a heart disability, on the basis of substitution, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the claimant fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Further, the Board finds that the September 2015 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

II. Legal Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, ischemic heart disease, which does not include hypertension.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. PTSD

The Veteran claimed service connection for PTSD and, more generally, for a psychiatric disorder, to include depression and alcohol dependence.  After a careful review of the record, the Board finds that the evidence weighs against the claim.  

Initially, the Board notes the Veteran served in the Republic of Vietnam and received Vietnam Service and Vietnam Campaign Medals.  As such, his engagement in combat activities is conceded.  His claimed stressor is consistent with the circumstances of his service.

The primary issue in the present case is the first element of service connection, a current diagnosis.

The Veteran was afforded a VA examination in June 2005.  The examiner noted an Axis I diagnoses of depressive disorder and alcohol dependence.  

In June 2011, the Veteran received another VA examination.  Again, the examiner noted an Axis I diagnosis of depression, not otherwise specified (NOS).  The examiner opined that the Veteran does not present the clinical feature of PTSD as per DSM-IV criteria.  Furthermore, depression NOS is not related to or aggravated by his active military service.  His documented initial mental evaluation was in 2003 and was related to losing his job.

The Veteran received another VA examination in April 2015.  The examiner found, after a review of the record, the Veteran's symptoms do not meet DSM-5 criteria for a diagnosis of PTSD.  The examiner noted that, while the Veteran does meet the stressor criteria, he does not meet the other criteria, including intrusion symptoms; avoidance; negative alterations in cognitions and mood; and alterations in arousal and reactivity.  The examiner noted the Veteran has continued psychiatric treatment in the San Juan VAMC, with diagnoses of alcohol dependence, alcohol induced mood disorder, and anxiety disorder.  The examiner noted the Veteran began psychiatric service in April 2003; however, he has never been diagnosed with PTSD, despite his 12 years of treatment in the San Juan VAMC.  

The only positive medical evidence of record is a private medical evaluation from Dr. N.O., dated August 2009.  Dr. N.O. suggested that, after reviewing the record, there is medical evidence diagnosing PTSD and medical evidence of a link between the current diagnosis and the in-service stressor.  The Board notes that Dr. N.O. did not provide any supporting citations.

Initially, the Board finds that the Veteran did not have a diagnosis of PTSD.  The Veteran was afforded multiple VA psychiatric examinations since his March 2009 claim seeking service connection for PTSD.  Each PTSD examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD under the pertinent regulations.  See VA psychiatric examination reports dated June 2011 and April 2015.  The April 2015 examiner noted that the Veteran was never diagnosed with PTSD, despite twelve years of treatment at the San Juan VAMC.  Indeed, the only psychiatric disorder that was diagnosed in each of these VA examinations was alcohol dependence, alcohol induced mood disorder, depression, and anxiety.  Id.

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claim for service connection for PTSD must be denied.  

In coming to this conclusion, the Board has also considered the lay evidence indicating that the Veteran was PTSD.  The Veteran was, during his lifetime, competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Insomuch as the Veteran attempted to establish a diagnosis through his own lay assertions, he was not competent to diagnose PTSD due to the medical complexity of the matter.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence... is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The Board recognizes the August 2009 letter from the private physician.  However, the opinion is conclusory and fails to address any medical documents in reaching its conclusion.  Thus, it is of less probative value than the cited VA examination reports.

Likewise, the Board finds it significant that the June 2005, June 2011, and April 2015 VA examination reports and post-service treatment records contains no diagnosis of PTSD, which further supports the finding that this disorder does not presently exist in this case.  The VA examiners relied on a complete and thorough review of the Veteran's record, including the lay and medical evidence, as contained in the claims file, and the reports were the product of very thorough interviews and evaluations of the Veteran and review of the account of his experiences during service.  The Board finds the VA opinions to be the most probative evidence regarding the Veteran's PTSD and the August 2009 letter is therefore assigned less probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In sum, the weight of the competent evidence demonstrates that the Veteran did not have a diagnosis of PTSD.  As there was no current disability at the time of death, a discussion of any in-service incurrence or aggravation of a disease or injury or nexus is not needed.  Therefore, service connection for PTSD is denied.

As to the issue of whether entitlement to service connection is warranted for any acquired psychiatric disorder other than PTSD, the Veteran received a post-service psychiatric diagnoses of alcohol dependence, alcohol induced mood disorder, depression, and anxiety.  Therefore, the Board finds that the first requirement, a current diagnosis, is met.

The Veteran's service treatment records are silent regarding any psychiatric complaints or symptomatology.  In fact, during the Veteran's separation Report of Medical History, he indicated that did not have frequent trouble sleeping; he had no depression or excessive worry, and had no nervous trouble of any sort.  See October 1969 Report of Medical History.

As noted above, the Veteran was afforded a VA examination in April 2015.  The examiner concluded that the Veteran was suffering from alcohol dependence, alcohol induced mood disorder, and anxiety disorder due to current alcohol abuse.  The examiner noted there was no treatment or diagnoses for a mental disorder in the Veteran's service records.  The examiner noted the Veteran had a long history of substance abuse, beginning in 2003 and last referred in March 2015.  The examiner opined that the claimed condition was less likely than not incurred in or caused by an in-service injury, event, or illness.

Here, the Board finds that the evidence does not indicate a nexus between the Veteran's depressive disorder and his time in service.  Specifically, no medical opinion exists which provides a nexus, or link between the Veteran's diagnoses and his activities during service.  Rather, the multifactorial symptoms discussed within the VA treatment records and by the April 2015 VA examiner involve the Veteran's lost job and past history of substance abuse, rather than his military service.  As such, service connection for an acquired psychiatric disorder, other than PTSD, is not established.

As discussed above, the Veteran's lay statements and testimony have been given due consideration by the Board.  However, unlike disorders that may be observable as to both their incurrence and their cause, the cause of a psychiatric disability is not readily apparent to lay observation, and the United States Court of Appeals for Veterans Claims (Court) has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Moreover, even if credible and competent, the general lay assertions are outweighed by the specific and reasoned conclusion of the April 2015 VA examiner who attributed the current diagnosis to non-military factors.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining).

As a result, to date, there is no competent evidence that the Veteran's other psychiatric disorders are causally or etiologically due to service.  As the preponderance of the evidence indicates that the Veteran's psychiatric disorders are not due to service, the claim for service connection for an acquired psychiatric disorder, other than PTSD, must therefore be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).

IV. Heart Disability

The Veteran, prior to death, asserts that he suffered from a heart disability related to herbicide exposure in service.

The Board notes that the Veteran had active duty service in the Republic of Vietnam during the presumptive time period.  See DD-214.  Accordingly, it shall be presumed that the Veteran was exposed to an herbicide agent.

The Board notes that the service treatment records, including the October 1969 separation examination, are silent for complaints, diagnoses or treatments of a heart condition.

The Veteran was provided a VA examination for his heart condition in October 2011.  The examiner noted diagnoses of cardiomyopathy and angina pectoris beginning in 2010.  The examiner noted no diagnosis of ischemic heart disease.

The Veteran was afforded another VA examination in October 2015.  The examiner noted no diagnosis of ischemic heart disease.  The examiner noted that, in 2010, the Veteran was diagnosed with dilated cardiomyopathy with congestive heart failure secondary to chronic ethanolism and obstructive sleep apnea.  The examiner noted that the service treatment records are silent for any symptoms consistent with heart disease.  The examiner further noted that the Veteran had been evaluated for ischemia in his medical records, specifically on stress tests, but it has never been found.  The examiner noted that established medical guidelines provide which conditions are presumed to be caused by herbicides, noting that non-ischemic cardiomyopathy has not been linked to exposure to herbicides.  

The Veteran's military personnel records show that the Veteran served in the Republic of Vietnam from November 1968 to November 1969.  Thus, the Veteran is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, as discussed above, presumed service connection due to herbicide exposure under 38 C.F.R. § 3.307 requires that the Veteran be diagnosed with one of the enumerated diseases under 38 C.F.R. § 3.309(e).  The Board notes that while ischemic heart disease is enumerated under 38 C.F.R. § 3.309(e), a review of all the medical records and lay statements associated with the record show that the Veteran was diagnosed with non-ischemic cardiomyopathy with congestive heart failure, which is not enumerated under this section.  Thus, the Board concludes that there is no entitlement to presumptive service connection for a heart disability as secondary to herbicide exposure.

Furthermore, certain chronic diseases (including cardiovascular disease) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for cardiovascular disease) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  However, in this case, there is no probative evidence that the Veteran had any symptoms or manifestation of any heart disorder until well over a decade since his discharge from service.  This would place the Veteran's first complaint of heart problems in or around 2010.  See October 2015 VA examination.  As such, service connection based on manifestation to a compensable degree within one year after discharge from service is not warranted.

Accordingly, without any additional evidence suggesting an actual diagnosis of ischemic heart disease, service connection based upon presumptive exposure to herbicides is not warranted.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Although there is no entitlement to a regulatory presumption of service connection for this disability as a result of in-service herbicide exposure, service connection can still be established on a direct basis or based on applicable presumptions established for chronic disease under 38 C.F.R. § 3.309(a).  See, Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, it is conceded that the Veteran had a diagnosis of cardiomyopathy with congestive heart failure secondary to chronic ethanolism and obstructive sleep apnea.

However, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to a heart disability.  At his October 1969 separation examination, he had a normal clinical evaluation of his heart.  

As such, the evidence of record shows treatment for atrial fibrillation in 2008 and diagnoses and treatment for cardiomyopathy in 2010, approximately 40 years after his separation from service.  See October 2015 VA examination.  Thus, the Board finds that the Veteran's heart disability, diagnosed as cardiomyopathy, did not manifest during service, or within a year of separation from service, and there is no competent evidence suggesting that the Veteran's heart disability was related to his active service.

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination of whether a heart disability is related to service requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Therefore, the Veteran's statements do not constitute competent medical evidence in support of his claim.

Under these circumstances, the Board finds that the claim for service connection for a heart disability must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for a heart disability, to include as due to herbicide exposure, is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


